Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 1 of 700 PageID #:
                                    1618




                                                                    GB004106
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 2 of 700 PageID #:
                                    1619




                                                                    GB004107
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 3 of 700 PageID #:
                                    1620




                                                                    GB004108
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 4 of 700 PageID #:
                                    1621




                                                                    GB004109
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 5 of 700 PageID #:
                                    1622




                                                                    GB004110
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 6 of 700 PageID #:
                                    1623




                                                                    GB004111
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 7 of 700 PageID #:
                                    1624




                                                                    GB004112
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 8 of 700 PageID #:
                                    1625




                                                                    GB004113
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 9 of 700 PageID #:
                                    1626




                                                                    GB004114
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 10 of 700 PageID #:
                                    1627




                                                                     GB004115
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 11 of 700 PageID #:
                                    1628




                                                                     GB004116
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 12 of 700 PageID #:
                                    1629




                                                                     GB004117
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 13 of 700 PageID #:
                                    1630




                                                                     GB004118
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 14 of 700 PageID #:
                                    1631




                                                                     GB004119
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 15 of 700 PageID #:
                                    1632




                                                                     GB004120
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 16 of 700 PageID #:
                                    1633




                                                                     GB004121
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 17 of 700 PageID #:
                                    1634




                                                                     GB004122
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 18 of 700 PageID #:
                                    1635




                                                                     GB004123
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 19 of 700 PageID #:
                                    1636




                                                                     GB004124
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 20 of 700 PageID #:
                                    1637




                                                                     GB004125
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 21 of 700 PageID #:
                                    1638




                                                                     GB004126
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 22 of 700 PageID #:
                                    1639




                                                                     GB004127
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 23 of 700 PageID #:
                                    1640




                                                                     GB004128
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 24 of 700 PageID #:
                                    1641




                                                                     GB004129
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 25 of 700 PageID #:
                                    1642




                                                                     GB004130
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 26 of 700 PageID #:
                                    1643




                                                                     GB004131
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 27 of 700 PageID #:
                                    1644




                                                                     GB004132
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 28 of 700 PageID #:
                                    1645




                                                                     GB004133
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 29 of 700 PageID #:
                                    1646




                                                                     GB004134
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 30 of 700 PageID #:
                                    1647




                                                                     GB004135
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 31 of 700 PageID #:
                                    1648




                                                                     GB004136
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 32 of 700 PageID #:
                                    1649




                                                                     GB004137
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 33 of 700 PageID #:
                                    1650




                                                                     GB004138
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 34 of 700 PageID #:
                                    1651




                                                                     GB004139
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 35 of 700 PageID #:
                                    1652




                                                                     GB004140
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 36 of 700 PageID #:
                                    1653




                                                                     GB004141
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 37 of 700 PageID #:
                                    1654




                                                                     GB004142
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 38 of 700 PageID #:
                                    1655




                                                                     GB004143
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 39 of 700 PageID #:
                                    1656




                                                                     GB004144
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 40 of 700 PageID #:
                                    1657




                                                                     GB004145
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 41 of 700 PageID #:
                                    1658




                                                                     GB004146
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 42 of 700 PageID #:
                                    1659




                                                                     GB004147
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 43 of 700 PageID #:
                                    1660




                                                                     GB004148
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 44 of 700 PageID #:
                                    1661




                                                                     GB004149
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 45 of 700 PageID #:
                                    1662




                                                                     GB004150
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 46 of 700 PageID #:
                                    1663




                                                                     GB004151
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 47 of 700 PageID #:
                                    1664




                                                                     GB004152
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 48 of 700 PageID #:
                                    1665




                                                                     GB004153
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 49 of 700 PageID #:
                                    1666




                                                                     GB004154
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 50 of 700 PageID #:
                                    1667




                                                                     GB004155
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 51 of 700 PageID #:
                                    1668




                                                                     GB004156
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 52 of 700 PageID #:
                                    1669




                                                                     GB004157
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 53 of 700 PageID #:
                                    1670




                                                                     GB004158
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 54 of 700 PageID #:
                                    1671




                                                                     GB004159
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 55 of 700 PageID #:
                                    1672




                                                                     GB004160
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 56 of 700 PageID #:
                                    1673




                                                                     GB004161
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 57 of 700 PageID #:
                                    1674




                                                                     GB004162
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 58 of 700 PageID #:
                                    1675




                                                                     GB004163
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 59 of 700 PageID #:
                                    1676




                                                                     GB004164
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 60 of 700 PageID #:
                                    1677




                                                                     GB004165
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 61 of 700 PageID #:
                                    1678




                                                                     GB004166
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 62 of 700 PageID #:
                                    1679




                                                                     GB004167
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 63 of 700 PageID #:
                                    1680




                                                                     GB004168
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 64 of 700 PageID #:
                                    1681




                                                                     GB004169
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 65 of 700 PageID #:
                                    1682




                                                                     GB004170
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 66 of 700 PageID #:
                                    1683




                                                                     GB004171
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 67 of 700 PageID #:
                                    1684




                                                                     GB004172
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 68 of 700 PageID #:
                                    1685




                                                                     GB004173
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 69 of 700 PageID #:
                                    1686




                                                                     GB004174
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 70 of 700 PageID #:
                                    1687




                                                                     GB004175
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 71 of 700 PageID #:
                                    1688




                                                                     GB004176
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 72 of 700 PageID #:
                                    1689




                                                                     GB004177
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 73 of 700 PageID #:
                                    1690




                                                                     GB004178
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 74 of 700 PageID #:
                                    1691




                                                                     GB004179
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 75 of 700 PageID #:
                                    1692




                                                                     GB004180
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 76 of 700 PageID #:
                                    1693




                                                                     GB004181
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 77 of 700 PageID #:
                                    1694




                                                                     GB004182
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 78 of 700 PageID #:
                                    1695




                                                                     GB004183
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 79 of 700 PageID #:
                                    1696




                                                                     GB004184
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 80 of 700 PageID #:
                                    1697




                                                                     GB004185
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 81 of 700 PageID #:
                                    1698




                                                                     GB004186
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 82 of 700 PageID #:
                                    1699




                                                                     GB004187
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 83 of 700 PageID #:
                                    1700




                                                                     GB004188
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 84 of 700 PageID #:
                                    1701




                                                                     GB004189
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 85 of 700 PageID #:
                                    1702




                                                                     GB004190
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 86 of 700 PageID #:
                                    1703




                                                                     GB004191
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 87 of 700 PageID #:
                                    1704




                                                                     GB004192
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 88 of 700 PageID #:
                                    1705




                                                                     GB004193
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 89 of 700 PageID #:
                                    1706




                                                                     GB004194
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 90 of 700 PageID #:
                                    1707




                                                                     GB004195
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 91 of 700 PageID #:
                                    1708




                                                                     GB004196
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 92 of 700 PageID #:
                                    1709




                                                                     GB004197
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 93 of 700 PageID #:
                                    1710




                                                                     GB004198
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 94 of 700 PageID #:
                                    1711




                                                                     GB004199
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 95 of 700 PageID #:
                                    1712




                                                                     GB004200
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 96 of 700 PageID #:
                                    1713




                                                                     GB004201
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 97 of 700 PageID #:
                                    1714




                                                                     GB004202
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 98 of 700 PageID #:
                                    1715




                                                                     GB004203
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 99 of 700 PageID #:
                                    1716




                                                                     GB004204
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 100 of 700 PageID #:
                                     1717




                                                                     GB004205
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 101 of 700 PageID #:
                                     1718




                                                                     GB004206
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 102 of 700 PageID #:
                                     1719




                                                                     GB004207
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 103 of 700 PageID #:
                                     1720




                                                                     GB004208
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 104 of 700 PageID #:
                                     1721




                                                                     GB004209
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 105 of 700 PageID #:
                                     1722




                                                                     GB004210
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 106 of 700 PageID #:
                                     1723




                                                                     GB004211
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 107 of 700 PageID #:
                                     1724




                                                                     GB004212
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 108 of 700 PageID #:
                                     1725




                                                                     GB004213
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 109 of 700 PageID #:
                                     1726




                                                                     GB004214
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 110 of 700 PageID #:
                                     1727




                                                                     GB004215
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 111 of 700 PageID #:
                                     1728




                                                                     GB004216
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 112 of 700 PageID #:
                                     1729




                                                                     GB004217
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 113 of 700 PageID #:
                                     1730




                                                                     GB004218
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 114 of 700 PageID #:
                                     1731




                                                                     GB004219
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 115 of 700 PageID #:
                                     1732




                                                                     GB004220
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 116 of 700 PageID #:
                                     1733




                                                                     GB004221
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 117 of 700 PageID #:
                                     1734




                                                                     GB004222
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 118 of 700 PageID #:
                                     1735




                                                                     GB004223
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 119 of 700 PageID #:
                                     1736




                                                                     GB004224
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 120 of 700 PageID #:
                                     1737




                                                                     GB004225
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 121 of 700 PageID #:
                                     1738




                                                                     GB004226
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 122 of 700 PageID #:
                                     1739




                                                                     GB004227
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 123 of 700 PageID #:
                                     1740




                                                                     GB004228
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 124 of 700 PageID #:
                                     1741




                                                                     GB004229
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 125 of 700 PageID #:
                                     1742




                                                                     GB004230
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 126 of 700 PageID #:
                                     1743




                                                                     GB004231
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 127 of 700 PageID #:
                                     1744




                                                                     GB004232
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 128 of 700 PageID #:
                                     1745




                                                                     GB004233
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 129 of 700 PageID #:
                                     1746




                                                                     GB004234
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 130 of 700 PageID #:
                                     1747




                                                                     GB004235
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 131 of 700 PageID #:
                                     1748




                                                                     GB004236
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 132 of 700 PageID #:
                                     1749




                                                                     GB004237
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 133 of 700 PageID #:
                                     1750




                                                                     GB004238
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 134 of 700 PageID #:
                                     1751




                                                                     GB004239
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 135 of 700 PageID #:
                                     1752




                                                                     GB004240
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 136 of 700 PageID #:
                                     1753




                                                                     GB004241
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 137 of 700 PageID #:
                                     1754




                                                                     GB004242
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 138 of 700 PageID #:
                                     1755




                                                                     GB004243
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 139 of 700 PageID #:
                                     1756




                                                                     GB004244
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 140 of 700 PageID #:
                                     1757




                                                                     GB004245
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 141 of 700 PageID #:
                                     1758




                                                                     GB004246
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 142 of 700 PageID #:
                                     1759




                                                                     GB004247
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 143 of 700 PageID #:
                                     1760




                                                                     GB004248
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 144 of 700 PageID #:
                                     1761




                                                                     GB004249
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 145 of 700 PageID #:
                                     1762




                                                                     GB004250
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 146 of 700 PageID #:
                                     1763




                                                                     GB004251
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 147 of 700 PageID #:
                                     1764




                                                                     GB004252
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 148 of 700 PageID #:
                                     1765




                                                                     GB004253
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 149 of 700 PageID #:
                                     1766




                                                                     GB004254
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 150 of 700 PageID #:
                                     1767




                                                                     GB004255
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 151 of 700 PageID #:
                                     1768




                                                                     GB004256
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 152 of 700 PageID #:
                                     1769




                                                                     GB004257
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 153 of 700 PageID #:
                                     1770




                                                                     GB004258
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 154 of 700 PageID #:
                                     1771




                                                                     GB004259
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 155 of 700 PageID #:
                                     1772




                                                                     GB004260
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 156 of 700 PageID #:
                                     1773




                                                                     GB004261
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 157 of 700 PageID #:
                                     1774




                                                                     GB004262
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 158 of 700 PageID #:
                                     1775




                                                                     GB004263
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 159 of 700 PageID #:
                                     1776




                                                                     GB004264
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 160 of 700 PageID #:
                                     1777




                                                                     GB004265
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 161 of 700 PageID #:
                                     1778




                                                                     GB004266
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 162 of 700 PageID #:
                                     1779




                                                                     GB004267
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 163 of 700 PageID #:
                                     1780




                                                                     GB004268
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 164 of 700 PageID #:
                                     1781




                                                                     GB004269
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 165 of 700 PageID #:
                                     1782




                                                                     GB004270
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 166 of 700 PageID #:
                                     1783




                                                                     GB004271
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 167 of 700 PageID #:
                                     1784




                                                                     GB004272
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 168 of 700 PageID #:
                                     1785




                                                                     GB004273
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 169 of 700 PageID #:
                                     1786




                                                                     GB004274
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 170 of 700 PageID #:
                                     1787




                                                                     GB004275
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 171 of 700 PageID #:
                                     1788




                                                                     GB004276
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 172 of 700 PageID #:
                                     1789




                                                                     GB004277
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 173 of 700 PageID #:
                                     1790




                                                                     GB004278
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 174 of 700 PageID #:
                                     1791




                                                                     GB004279
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 175 of 700 PageID #:
                                     1792




                                                                     GB004280
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 176 of 700 PageID #:
                                     1793




                                                                     GB004281
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 177 of 700 PageID #:
                                     1794




                                                                     GB004282
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 178 of 700 PageID #:
                                     1795




                                                                     GB004283
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 179 of 700 PageID #:
                                     1796




                                                                     GB004284
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 180 of 700 PageID #:
                                     1797




                                                                     GB004285
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 181 of 700 PageID #:
                                     1798




                                                                     GB004286
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 182 of 700 PageID #:
                                     1799




                                                                     GB004287
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 183 of 700 PageID #:
                                     1800




                                                                     GB004288
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 184 of 700 PageID #:
                                     1801




                                                                     GB004289
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 185 of 700 PageID #:
                                     1802




                                                                     GB004290
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 186 of 700 PageID #:
                                     1803




                                                                     GB004291
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 187 of 700 PageID #:
                                     1804




                                                                     GB004292
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 188 of 700 PageID #:
                                     1805




                                                                     GB004293
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 189 of 700 PageID #:
                                     1806




                                                                     GB004294
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 190 of 700 PageID #:
                                     1807




                                                                     GB004295
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 191 of 700 PageID #:
                                     1808




                                                                     GB004296
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 192 of 700 PageID #:
                                     1809




                                                                     GB004297
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 193 of 700 PageID #:
                                     1810




                                                                     GB004298
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 194 of 700 PageID #:
                                     1811




                                                                     GB004299
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 195 of 700 PageID #:
                                     1812




                                                                     GB004300
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 196 of 700 PageID #:
                                     1813




                                                                     GB004301
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 197 of 700 PageID #:
                                     1814




                                                                     GB004302
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 198 of 700 PageID #:
                                     1815




                                                                     GB004303
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 199 of 700 PageID #:
                                     1816




                                                                     GB004304
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 200 of 700 PageID #:
                                     1817




                                                                     GB004305
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 201 of 700 PageID #:
                                     1818




                                                                     GB004306
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 202 of 700 PageID #:
                                     1819




                                                                     GB004307
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 203 of 700 PageID #:
                                     1820




                                                                     GB004308
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 204 of 700 PageID #:
                                     1821




                                                                     GB004309
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 205 of 700 PageID #:
                                     1822




                                                                     GB004310
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 206 of 700 PageID #:
                                     1823




                                                                     GB004311
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 207 of 700 PageID #:
                                     1824




                                                                     GB004312
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 208 of 700 PageID #:
                                     1825




                                                                     GB004313
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 209 of 700 PageID #:
                                     1826




                                                                     GB004314
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 210 of 700 PageID #:
                                     1827




                                                                     GB004315
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 211 of 700 PageID #:
                                     1828




                                                                     GB004316
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 212 of 700 PageID #:
                                     1829




                                                                     GB004317
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 213 of 700 PageID #:
                                     1830




                                                                     GB004318
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 214 of 700 PageID #:
                                     1831




                                                                     GB004319
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 215 of 700 PageID #:
                                     1832




                                                                     GB004320
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 216 of 700 PageID #:
                                     1833




                                                                     GB004321
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 217 of 700 PageID #:
                                     1834




                                                                     GB004322
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 218 of 700 PageID #:
                                     1835




                                                                     GB004323
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 219 of 700 PageID #:
                                     1836




                                                                     GB004324
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 220 of 700 PageID #:
                                     1837




                                                                     GB004325
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 221 of 700 PageID #:
                                     1838




                                                                     GB004326
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 222 of 700 PageID #:
                                     1839




                                                                     GB004327
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 223 of 700 PageID #:
                                     1840




                                                                     GB004328
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 224 of 700 PageID #:
                                     1841




                                                                     GB004329
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 225 of 700 PageID #:
                                     1842




                                                                     GB004330
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 226 of 700 PageID #:
                                     1843




                                                                     GB004331
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 227 of 700 PageID #:
                                     1844




                                                                     GB004332
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 228 of 700 PageID #:
                                     1845




                                                                     GB004333
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 229 of 700 PageID #:
                                     1846




                                                                     GB004334
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 230 of 700 PageID #:
                                     1847




                                                                     GB004335
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 231 of 700 PageID #:
                                     1848




                                                                     GB004336
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 232 of 700 PageID #:
                                     1849




                                                                     GB004337
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 233 of 700 PageID #:
                                     1850




                                                                     GB004338
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 234 of 700 PageID #:
                                     1851




                                                                     GB004339
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 235 of 700 PageID #:
                                     1852




                                                                     GB004340
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 236 of 700 PageID #:
                                     1853




                                                                     GB004341
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 237 of 700 PageID #:
                                     1854




                                                                     GB004342
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 238 of 700 PageID #:
                                     1855




                                                                     GB004343
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 239 of 700 PageID #:
                                     1856




                                                                     GB004344
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 240 of 700 PageID #:
                                     1857




                                                                     GB004345
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 241 of 700 PageID #:
                                     1858




                                                                     GB004346
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 242 of 700 PageID #:
                                     1859




                                                                     GB004347
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 243 of 700 PageID #:
                                     1860




                                                                     GB004348
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 244 of 700 PageID #:
                                     1861




                                                                     GB004349
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 245 of 700 PageID #:
                                     1862




                                                                     GB004350
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 246 of 700 PageID #:
                                     1863




                                                                     GB004351
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 247 of 700 PageID #:
                                     1864




                                                                     GB004352
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 248 of 700 PageID #:
                                     1865




                                                                     GB004353
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 249 of 700 PageID #:
                                     1866




                                                                     GB004354
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 250 of 700 PageID #:
                                     1867




                                                                     GB004355
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 251 of 700 PageID #:
                                     1868




                                                                     GB004356
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 252 of 700 PageID #:
                                     1869




                                                                     GB004357
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 253 of 700 PageID #:
                                     1870




                                                                     GB004358
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 254 of 700 PageID #:
                                     1871




                                                                     GB004359
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 255 of 700 PageID #:
                                     1872




                                                                     GB004360
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 256 of 700 PageID #:
                                     1873




                                                                     GB004361
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 257 of 700 PageID #:
                                     1874




                                                                     GB004362
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 258 of 700 PageID #:
                                     1875




                                                                     GB004363
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 259 of 700 PageID #:
                                     1876




                                                                     GB004364
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 260 of 700 PageID #:
                                     1877




                                                                     GB004365
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 261 of 700 PageID #:
                                     1878




                                                                     GB004366
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 262 of 700 PageID #:
                                     1879




                                                                     GB004367
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 263 of 700 PageID #:
                                     1880




                                                                     GB004368
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 264 of 700 PageID #:
                                     1881




                                                                     GB004369
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 265 of 700 PageID #:
                                     1882




                                                                     GB004370
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 266 of 700 PageID #:
                                     1883




                                                                     GB004371
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 267 of 700 PageID #:
                                     1884




                                                                     GB004372
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 268 of 700 PageID #:
                                     1885




                                                                     GB004373
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 269 of 700 PageID #:
                                     1886




                                                                     GB004374
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 270 of 700 PageID #:
                                     1887




                                                                     GB004375
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 271 of 700 PageID #:
                                     1888




                                                                     GB004376
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 272 of 700 PageID #:
                                     1889




                                                                     GB004377
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 273 of 700 PageID #:
                                     1890




                                                                     GB004378
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 274 of 700 PageID #:
                                     1891




                                                                     GB004379
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 275 of 700 PageID #:
                                     1892




                                                                     GB004380
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 276 of 700 PageID #:
                                     1893




                                                                     GB004381
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 277 of 700 PageID #:
                                     1894




                                                                     GB004382
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 278 of 700 PageID #:
                                     1895




                                                                     GB004383
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 279 of 700 PageID #:
                                     1896




                                                                     GB004384
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 280 of 700 PageID #:
                                     1897




                                                                     GB004385
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 281 of 700 PageID #:
                                     1898




                                                                     GB004386
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 282 of 700 PageID #:
                                     1899




                                                                     GB004387
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 283 of 700 PageID #:
                                     1900




                                                                     GB004388
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 284 of 700 PageID #:
                                     1901




                                                                     GB004389
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 285 of 700 PageID #:
                                     1902




                                                                     GB004390
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 286 of 700 PageID #:
                                     1903




                                                                     GB004391
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 287 of 700 PageID #:
                                     1904




                                                                     GB004392
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 288 of 700 PageID #:
                                     1905




                                                                     GB004393
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 289 of 700 PageID #:
                                     1906




                                                                     GB004394
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 290 of 700 PageID #:
                                     1907




                                                                     GB004395
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 291 of 700 PageID #:
                                     1908




                                                                     GB004396
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 292 of 700 PageID #:
                                     1909




                                                                     GB004397
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 293 of 700 PageID #:
                                     1910




                                                                     GB004398
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 294 of 700 PageID #:
                                     1911




                                                                     GB004399
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 295 of 700 PageID #:
                                     1912




                                                                     GB004400
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 296 of 700 PageID #:
                                     1913




                                                                     GB004401
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 297 of 700 PageID #:
                                     1914




                                                                     GB004402
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 298 of 700 PageID #:
                                     1915




                                                                     GB004403
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 299 of 700 PageID #:
                                     1916




                                                                     GB004404
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 300 of 700 PageID #:
                                     1917




                                                                     GB004405
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 301 of 700 PageID #:
                                     1918




                                                                     GB004406
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 302 of 700 PageID #:
                                     1919




                                                                     GB004407
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 303 of 700 PageID #:
                                     1920




                                                                     GB004408
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 304 of 700 PageID #:
                                     1921




                                                                     GB004409
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 305 of 700 PageID #:
                                     1922




                                                                     GB004410
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 306 of 700 PageID #:
                                     1923




                                                                     GB004411
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 307 of 700 PageID #:
                                     1924




                                                                     GB004412
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 308 of 700 PageID #:
                                     1925




                                                                     GB004413
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 309 of 700 PageID #:
                                     1926




                                                                     GB004414
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 310 of 700 PageID #:
                                     1927




                                                                     GB004415
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 311 of 700 PageID #:
                                     1928




                                                                     GB004416
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 312 of 700 PageID #:
                                     1929




                                                                     GB004417
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 313 of 700 PageID #:
                                     1930




                                                                     GB004418
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 314 of 700 PageID #:
                                     1931




                                                                     GB004419
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 315 of 700 PageID #:
                                     1932




                                                                     GB004420
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 316 of 700 PageID #:
                                     1933




                                                                     GB004421
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 317 of 700 PageID #:
                                     1934




                                                                     GB004422
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 318 of 700 PageID #:
                                     1935




                                                                     GB004423
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 319 of 700 PageID #:
                                     1936




                                                                     GB004424
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 320 of 700 PageID #:
                                     1937




                                                                     GB004425
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 321 of 700 PageID #:
                                     1938




                                                                     GB004426
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 322 of 700 PageID #:
                                     1939




                                                                     GB004427
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 323 of 700 PageID #:
                                     1940




                                                                     GB004428
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 324 of 700 PageID #:
                                     1941




                                                                     GB004429
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 325 of 700 PageID #:
                                     1942




                                                                     GB004430
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 326 of 700 PageID #:
                                     1943




                                                                     GB004431
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 327 of 700 PageID #:
                                     1944




                                                                     GB004432
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 328 of 700 PageID #:
                                     1945




                                                                     GB004433
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 329 of 700 PageID #:
                                     1946




                                                                     GB004434
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 330 of 700 PageID #:
                                     1947




                                                                     GB004435
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 331 of 700 PageID #:
                                     1948




                                                                     GB004436
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 332 of 700 PageID #:
                                     1949




                                                                     GB004437
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 333 of 700 PageID #:
                                     1950




                                                                     GB004438
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 334 of 700 PageID #:
                                     1951




                                                                     GB004439
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 335 of 700 PageID #:
                                     1952




                                                                     GB004440
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 336 of 700 PageID #:
                                     1953




                                                                     GB004441
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 337 of 700 PageID #:
                                     1954




                                                                     GB004442
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 338 of 700 PageID #:
                                     1955




                                                                     GB004443
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 339 of 700 PageID #:
                                     1956




                                                                     GB004444
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 340 of 700 PageID #:
                                     1957




                                                                     GB004445
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 341 of 700 PageID #:
                                     1958




                                                                     GB004446
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 342 of 700 PageID #:
                                     1959




                                                                     GB004447
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 343 of 700 PageID #:
                                     1960




                                                                     GB004448
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 344 of 700 PageID #:
                                     1961




                                                                     GB004449
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 345 of 700 PageID #:
                                     1962




                                                                     GB004450
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 346 of 700 PageID #:
                                     1963




                                                                     GB004451
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 347 of 700 PageID #:
                                     1964




                                                                     GB004452
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 348 of 700 PageID #:
                                     1965




                                                                     GB004453
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 349 of 700 PageID #:
                                     1966




                                                                     GB004454
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 350 of 700 PageID #:
                                     1967




                                                                     GB004455
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 351 of 700 PageID #:
                                     1968




                                                                     GB004456
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 352 of 700 PageID #:
                                     1969




                                                                     GB004457
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 353 of 700 PageID #:
                                     1970




                                                                     GB004458
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 354 of 700 PageID #:
                                     1971




                                                                     GB004459
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 355 of 700 PageID #:
                                     1972




                                                                     GB004460
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 356 of 700 PageID #:
                                     1973




                                                                     GB004461
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 357 of 700 PageID #:
                                     1974




                                                                     GB004462
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 358 of 700 PageID #:
                                     1975




                                                                     GB004463
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 359 of 700 PageID #:
                                     1976




                                                                     GB004464
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 360 of 700 PageID #:
                                     1977




                                                                     GB004465
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 361 of 700 PageID #:
                                     1978




                                                                     GB004466
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 362 of 700 PageID #:
                                     1979




                                                                     GB004467
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 363 of 700 PageID #:
                                     1980




                                                                     GB004468
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 364 of 700 PageID #:
                                     1981




                                                                     GB004469
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 365 of 700 PageID #:
                                     1982




                                                                     GB004470
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 366 of 700 PageID #:
                                     1983




                                                                     GB004471
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 367 of 700 PageID #:
                                     1984




                                                                     GB004472
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 368 of 700 PageID #:
                                     1985




                                                                     GB004473
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 369 of 700 PageID #:
                                     1986




                                                                     GB004474
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 370 of 700 PageID #:
                                     1987




                                                                     GB004475
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 371 of 700 PageID #:
                                     1988




                                                                     GB004476
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 372 of 700 PageID #:
                                     1989




                                                                     GB004477
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 373 of 700 PageID #:
                                     1990




                                                                     GB004478
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 374 of 700 PageID #:
                                     1991




                                                                     GB004479
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 375 of 700 PageID #:
                                     1992




                                                                     GB004480
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 376 of 700 PageID #:
                                     1993




                                                                     GB004481
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 377 of 700 PageID #:
                                     1994




                                                                     GB004482
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 378 of 700 PageID #:
                                     1995




                                                                     GB004483
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 379 of 700 PageID #:
                                     1996




                                                                     GB004484
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 380 of 700 PageID #:
                                     1997




                                                                     GB004485
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 381 of 700 PageID #:
                                     1998




                                                                     GB004486
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 382 of 700 PageID #:
                                     1999




                                                                     GB004487
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 383 of 700 PageID #:
                                     2000




                                                                     GB004488
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 384 of 700 PageID #:
                                     2001




                                                                     GB004489
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 385 of 700 PageID #:
                                     2002




                                                                     GB004490
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 386 of 700 PageID #:
                                     2003




                                                                     GB004491
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 387 of 700 PageID #:
                                     2004




                                                                     GB004492
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 388 of 700 PageID #:
                                     2005




                                                                     GB004493
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 389 of 700 PageID #:
                                     2006




                                                                     GB004494
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 390 of 700 PageID #:
                                     2007




                                                                     GB004495
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 391 of 700 PageID #:
                                     2008




                                                                     GB004496
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 392 of 700 PageID #:
                                     2009




                                                                     GB004497
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 393 of 700 PageID #:
                                     2010




                                                                     GB004498
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 394 of 700 PageID #:
                                     2011




                                                                     GB004499
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 395 of 700 PageID #:
                                     2012




                                                                     GB004500
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 396 of 700 PageID #:
                                     2013




                                                                     GB004501
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 397 of 700 PageID #:
                                     2014




                                                                     GB004502
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 398 of 700 PageID #:
                                     2015




                                                                     GB004503
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 399 of 700 PageID #:
                                     2016




                                                                     GB004504
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 400 of 700 PageID #:
                                     2017




                                                                     GB004505
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 401 of 700 PageID #:
                                     2018




                                                                     GB004506
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 402 of 700 PageID #:
                                     2019




                                                                     GB004507
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 403 of 700 PageID #:
                                     2020




                                                                     GB004508
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 404 of 700 PageID #:
                                     2021




                                                                     GB004509
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 405 of 700 PageID #:
                                     2022




                                                                     GB004510
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 406 of 700 PageID #:
                                     2023




                                                                     GB004511
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 407 of 700 PageID #:
                                     2024




                                                                     GB004512
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 408 of 700 PageID #:
                                     2025




                                                                     GB004513
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 409 of 700 PageID #:
                                     2026




                                                                     GB004514
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 410 of 700 PageID #:
                                     2027




                                                                     GB004515
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 411 of 700 PageID #:
                                     2028




                                                                     GB004516
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 412 of 700 PageID #:
                                     2029




                                                                     GB004517
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 413 of 700 PageID #:
                                     2030




                                                                     GB004518
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 414 of 700 PageID #:
                                     2031




                                                                     GB004519
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 415 of 700 PageID #:
                                     2032




                                                                     GB004520
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 416 of 700 PageID #:
                                     2033




                                                                     GB004521
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 417 of 700 PageID #:
                                     2034




                                                                     GB004522
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 418 of 700 PageID #:
                                     2035




                                                                     GB004523
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 419 of 700 PageID #:
                                     2036




                                                                     GB004524
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 420 of 700 PageID #:
                                     2037




                                                                     GB004525
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 421 of 700 PageID #:
                                     2038




                                                                     GB004526
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 422 of 700 PageID #:
                                     2039




                                                                     GB004527
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 423 of 700 PageID #:
                                     2040




                                                                     GB004528
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 424 of 700 PageID #:
                                     2041




                                                                     GB004529
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 425 of 700 PageID #:
                                     2042




                                                                     GB004530
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 426 of 700 PageID #:
                                     2043




                                                                     GB004531
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 427 of 700 PageID #:
                                     2044




                                                                     GB004532
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 428 of 700 PageID #:
                                     2045




                                                                     GB004533
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 429 of 700 PageID #:
                                     2046




                                                                     GB004534
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 430 of 700 PageID #:
                                     2047




                                                                     GB004535
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 431 of 700 PageID #:
                                     2048




                                                                     GB004536
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 432 of 700 PageID #:
                                     2049




                                                                     GB004537
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 433 of 700 PageID #:
                                     2050




                                                                     GB004538
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 434 of 700 PageID #:
                                     2051




                                                                     GB004539
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 435 of 700 PageID #:
                                     2052




                                                                     GB004540
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 436 of 700 PageID #:
                                     2053




                                                                     GB004541
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 437 of 700 PageID #:
                                     2054




                                                                     GB004542
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 438 of 700 PageID #:
                                     2055




                                                                     GB004543
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 439 of 700 PageID #:
                                     2056




                                                                     GB004544
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 440 of 700 PageID #:
                                     2057




                                                                     GB004545
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 441 of 700 PageID #:
                                     2058




                                                                     GB004546
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 442 of 700 PageID #:
                                     2059




                                                                     GB004547
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 443 of 700 PageID #:
                                     2060




                                                                     GB004548
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 444 of 700 PageID #:
                                     2061




                                                                     GB004549
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 445 of 700 PageID #:
                                     2062




                                                                     GB004550
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 446 of 700 PageID #:
                                     2063




                                                                     GB004551
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 447 of 700 PageID #:
                                     2064




                                                                     GB004552
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 448 of 700 PageID #:
                                     2065




                                                                     GB004553
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 449 of 700 PageID #:
                                     2066




                                                                     GB004554
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 450 of 700 PageID #:
                                     2067




                                                                     GB004555
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 451 of 700 PageID #:
                                     2068




                                                                     GB004556
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 452 of 700 PageID #:
                                     2069




                                                                     GB004557
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 453 of 700 PageID #:
                                     2070




                                                                     GB004558
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 454 of 700 PageID #:
                                     2071




                                                                     GB004559
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 455 of 700 PageID #:
                                     2072




                                                                     GB004560
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 456 of 700 PageID #:
                                     2073




                                                                     GB004561
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 457 of 700 PageID #:
                                     2074




                                                                     GB004562
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 458 of 700 PageID #:
                                     2075




                                                                     GB004563
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 459 of 700 PageID #:
                                     2076




                                                                     GB004564
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 460 of 700 PageID #:
                                     2077




                                                                     GB004565
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 461 of 700 PageID #:
                                     2078




                                                                     GB004566
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 462 of 700 PageID #:
                                     2079




                                                                     GB004567
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 463 of 700 PageID #:
                                     2080




                                                                     GB004568
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 464 of 700 PageID #:
                                     2081




                                                                     GB004569
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 465 of 700 PageID #:
                                     2082




                                                                     GB004570
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 466 of 700 PageID #:
                                     2083




                                                                     GB004571
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 467 of 700 PageID #:
                                     2084




                                                                     GB004572
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 468 of 700 PageID #:
                                     2085




                                                                     GB004573
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 469 of 700 PageID #:
                                     2086




                                                                     GB004574
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 470 of 700 PageID #:
                                     2087




                                                                     GB004575
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 471 of 700 PageID #:
                                     2088




                                                                     GB004576
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 472 of 700 PageID #:
                                     2089




                                                                     GB004577
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 473 of 700 PageID #:
                                     2090




                                                                     GB004578
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 474 of 700 PageID #:
                                     2091




                                                                     GB004579
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 475 of 700 PageID #:
                                     2092




                                                                     GB004580
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 476 of 700 PageID #:
                                     2093




                                                                     GB004581
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 477 of 700 PageID #:
                                     2094




                                                                     GB004582
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 478 of 700 PageID #:
                                     2095




                                                                     GB004583
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 479 of 700 PageID #:
                                     2096




                                                                     GB004584
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 480 of 700 PageID #:
                                     2097




                                                                     GB004585
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 481 of 700 PageID #:
                                     2098




                                                                     GB004586
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 482 of 700 PageID #:
                                     2099




                                                                     GB004587
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 483 of 700 PageID #:
                                     2100




                                                                     GB004588
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 484 of 700 PageID #:
                                     2101




                                                                     GB004589
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 485 of 700 PageID #:
                                     2102




                                                                     GB004590
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 486 of 700 PageID #:
                                     2103




                                                                     GB004591
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 487 of 700 PageID #:
                                     2104




                                                                     GB004592
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 488 of 700 PageID #:
                                     2105




                                                                     GB004593
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 489 of 700 PageID #:
                                     2106




                                                                     GB004594
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 490 of 700 PageID #:
                                     2107




                                                                     GB004595
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 491 of 700 PageID #:
                                     2108




                                                                     GB004596
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 492 of 700 PageID #:
                                     2109




                                                                     GB004597
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 493 of 700 PageID #:
                                     2110




                                                                     GB004598
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 494 of 700 PageID #:
                                     2111




                                                                     GB004599
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 495 of 700 PageID #:
                                     2112




                                                                     GB004600
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 496 of 700 PageID #:
                                     2113




                                                                     GB004601
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 497 of 700 PageID #:
                                     2114




                                                                     GB004602
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 498 of 700 PageID #:
                                     2115




                                                                     GB004603
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 499 of 700 PageID #:
                                     2116




                                                                     GB004604
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 500 of 700 PageID #:
                                     2117




                                                                     GB004605
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 501 of 700 PageID #:
                                     2118




                                                                     GB004606
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 502 of 700 PageID #:
                                     2119




                                                                     GB004607
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 503 of 700 PageID #:
                                     2120




                                                                     GB004608
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 504 of 700 PageID #:
                                     2121




                                                                     GB004609
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 505 of 700 PageID #:
                                     2122




                                                                     GB004610
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 506 of 700 PageID #:
                                     2123




                                                                     GB004611
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 507 of 700 PageID #:
                                     2124




                                                                     GB004612
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 508 of 700 PageID #:
                                     2125




                                                                     GB004613
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 509 of 700 PageID #:
                                     2126




                                                                     GB004614
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 510 of 700 PageID #:
                                     2127




                                                                     GB004615
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 511 of 700 PageID #:
                                     2128




                                                                     GB004616
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 512 of 700 PageID #:
                                     2129




                                                                     GB004617
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 513 of 700 PageID #:
                                     2130




                                                                     GB004618
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 514 of 700 PageID #:
                                     2131




                                                                     GB004619
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 515 of 700 PageID #:
                                     2132




                                                                     GB004620
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 516 of 700 PageID #:
                                     2133




                                                                     GB004621
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 517 of 700 PageID #:
                                     2134




                                                                     GB004622
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 518 of 700 PageID #:
                                     2135




                                                                     GB004623
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 519 of 700 PageID #:
                                     2136




                                                                     GB004624
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 520 of 700 PageID #:
                                     2137




                                                                     GB004625
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 521 of 700 PageID #:
                                     2138




                                                                     GB004626
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 522 of 700 PageID #:
                                     2139




                                                                     GB004627
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 523 of 700 PageID #:
                                     2140




                                                                     GB004628
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 524 of 700 PageID #:
                                     2141




                                                                     GB004629
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 525 of 700 PageID #:
                                     2142




                                                                     GB004630
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 526 of 700 PageID #:
                                     2143




                                                                     GB004631
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 527 of 700 PageID #:
                                     2144




                                                                     GB004632
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 528 of 700 PageID #:
                                     2145




                                                                     GB004633
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 529 of 700 PageID #:
                                     2146




                                                                     GB004634
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 530 of 700 PageID #:
                                     2147




                                                                     GB004635
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 531 of 700 PageID #:
                                     2148




                                                                     GB004636
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 532 of 700 PageID #:
                                     2149




                                                                     GB004637
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 533 of 700 PageID #:
                                     2150




                                                                     GB004638
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 534 of 700 PageID #:
                                     2151




                                                                     GB004639
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 535 of 700 PageID #:
                                     2152




                                                                     GB004640
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 536 of 700 PageID #:
                                     2153




                                                                     GB004641
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 537 of 700 PageID #:
                                     2154




                                                                     GB004642
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 538 of 700 PageID #:
                                     2155




                                                                     GB004643
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 539 of 700 PageID #:
                                     2156




                                                                     GB004644
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 540 of 700 PageID #:
                                     2157




                                                                     GB004645
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 541 of 700 PageID #:
                                     2158




                                                                     GB004646
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 542 of 700 PageID #:
                                     2159




                                                                     GB004647
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 543 of 700 PageID #:
                                     2160




                                                                     GB004648
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 544 of 700 PageID #:
                                     2161




                                                                     GB004649
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 545 of 700 PageID #:
                                     2162




                                                                     GB004650
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 546 of 700 PageID #:
                                     2163




                                                                     GB004651
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 547 of 700 PageID #:
                                     2164




                                                                     GB004652
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 548 of 700 PageID #:
                                     2165




                                                                     GB004653
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 549 of 700 PageID #:
                                     2166




                                                                     GB004654
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 550 of 700 PageID #:
                                     2167




                                                                     GB004655
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 551 of 700 PageID #:
                                     2168




                                                                     GB004656
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 552 of 700 PageID #:
                                     2169




                                                                     GB004657
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 553 of 700 PageID #:
                                     2170




                                                                     GB004658
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 554 of 700 PageID #:
                                     2171




                                                                     GB004659
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 555 of 700 PageID #:
                                     2172




                                                                     GB004660
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 556 of 700 PageID #:
                                     2173




                                                                     GB004661
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 557 of 700 PageID #:
                                     2174




                                                                     GB004662
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 558 of 700 PageID #:
                                     2175




                                                                     GB004663
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 559 of 700 PageID #:
                                     2176




                                                                     GB004664
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 560 of 700 PageID #:
                                     2177




                                                                     GB004665
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 561 of 700 PageID #:
                                     2178




                                                                     GB004666
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 562 of 700 PageID #:
                                     2179




                                                                     GB004667
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 563 of 700 PageID #:
                                     2180




                                                                     GB004668
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 564 of 700 PageID #:
                                     2181




                                                                     GB004669
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 565 of 700 PageID #:
                                     2182




                                                                     GB004670
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 566 of 700 PageID #:
                                     2183




                                                                     GB004671
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 567 of 700 PageID #:
                                     2184




                                                                     GB004672
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 568 of 700 PageID #:
                                     2185




                                                                     GB004673
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 569 of 700 PageID #:
                                     2186




                                                                     GB004674
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 570 of 700 PageID #:
                                     2187




                                                                     GB004675
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 571 of 700 PageID #:
                                     2188




                                                                     GB004676
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 572 of 700 PageID #:
                                     2189




                                                                     GB004677
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 573 of 700 PageID #:
                                     2190




                                                                     GB004678
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 574 of 700 PageID #:
                                     2191




                                                                     GB004679
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 575 of 700 PageID #:
                                     2192




                                                                     GB004680
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 576 of 700 PageID #:
                                     2193




                                                                     GB004681
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 577 of 700 PageID #:
                                     2194




                                                                     GB004682
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 578 of 700 PageID #:
                                     2195




                                                                     GB004683
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 579 of 700 PageID #:
                                     2196




                                                                     GB004684
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 580 of 700 PageID #:
                                     2197




                                                                     GB004685
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 581 of 700 PageID #:
                                     2198




                                                                     GB004686
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 582 of 700 PageID #:
                                     2199




                                                                     GB004687
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 583 of 700 PageID #:
                                     2200




                                                                     GB004688
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 584 of 700 PageID #:
                                     2201




                                                                     GB004689
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 585 of 700 PageID #:
                                     2202




                                                                     GB004690
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 586 of 700 PageID #:
                                     2203




                                                                     GB004691
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 587 of 700 PageID #:
                                     2204




                                                                     GB004692
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 588 of 700 PageID #:
                                     2205




                                                                     GB004693
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 589 of 700 PageID #:
                                     2206




                                                                     GB004694
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 590 of 700 PageID #:
                                     2207




                                                                     GB004695
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 591 of 700 PageID #:
                                     2208




                                                                     GB004696
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 592 of 700 PageID #:
                                     2209




                                                                     GB004697
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 593 of 700 PageID #:
                                     2210




                                                                     GB004698
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 594 of 700 PageID #:
                                     2211




                                                                     GB004699
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 595 of 700 PageID #:
                                     2212




                                                                     GB004700
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 596 of 700 PageID #:
                                     2213




                                                                     GB004701
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 597 of 700 PageID #:
                                     2214




                                                                     GB004702
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 598 of 700 PageID #:
                                     2215




                                                                     GB004703
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 599 of 700 PageID #:
                                     2216




                                                                     GB004704
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 600 of 700 PageID #:
                                     2217




                                                                     GB004705
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 601 of 700 PageID #:
                                     2218




                                                                     GB004706
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 602 of 700 PageID #:
                                     2219




                                                                     GB004707
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 603 of 700 PageID #:
                                     2220




                                                                     GB004708
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 604 of 700 PageID #:
                                     2221




                                                                     GB004709
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 605 of 700 PageID #:
                                     2222




                                                                     GB004710
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 606 of 700 PageID #:
                                     2223




                                                                     GB004711
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 607 of 700 PageID #:
                                     2224




                                                                     GB004712
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 608 of 700 PageID #:
                                     2225




                                                                     GB004713
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 609 of 700 PageID #:
                                     2226




                                                                     GB004714
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 610 of 700 PageID #:
                                     2227




                                                                     GB004715
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 611 of 700 PageID #:
                                     2228




                                                                     GB004716
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 612 of 700 PageID #:
                                     2229




                                                                     GB004717
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 613 of 700 PageID #:
                                     2230




                                                                     GB004718
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 614 of 700 PageID #:
                                     2231




                                                                     GB004719
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 615 of 700 PageID #:
                                     2232




                                                                     GB004720
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 616 of 700 PageID #:
                                     2233




                                                                     GB004721
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 617 of 700 PageID #:
                                     2234




                                                                     GB004722
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 618 of 700 PageID #:
                                     2235




                                                                     GB004723
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 619 of 700 PageID #:
                                     2236




                                                                     GB004724
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 620 of 700 PageID #:
                                     2237




                                                                     GB004725
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 621 of 700 PageID #:
                                     2238




                                                                     GB004726
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 622 of 700 PageID #:
                                     2239




                                                                     GB004727
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 623 of 700 PageID #:
                                     2240




                                                                     GB004728
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 624 of 700 PageID #:
                                     2241




                                                                     GB004729
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 625 of 700 PageID #:
                                     2242




                                                                     GB004730
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 626 of 700 PageID #:
                                     2243




                                                                     GB004731
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 627 of 700 PageID #:
                                     2244




                                                                     GB004732
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 628 of 700 PageID #:
                                     2245




                                                                     GB004733
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 629 of 700 PageID #:
                                     2246




                                                                     GB004734
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 630 of 700 PageID #:
                                     2247




                                                                     GB004735
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 631 of 700 PageID #:
                                     2248




                                                                     GB004736
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 632 of 700 PageID #:
                                     2249




                                                                     GB004737
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 633 of 700 PageID #:
                                     2250




                                                                     GB004738
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 634 of 700 PageID #:
                                     2251




                                                                     GB004739
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 635 of 700 PageID #:
                                     2252




                                                                     GB004740
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 636 of 700 PageID #:
                                     2253




                                                                     GB004741
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 637 of 700 PageID #:
                                     2254




                                                                     GB004742
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 638 of 700 PageID #:
                                     2255




                                                                     GB004743
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 639 of 700 PageID #:
                                     2256




                                                                     GB004744
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 640 of 700 PageID #:
                                     2257




                                                                     GB004745
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 641 of 700 PageID #:
                                     2258




                                                                     GB004746
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 642 of 700 PageID #:
                                     2259




                                                                     GB004747
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 643 of 700 PageID #:
                                     2260




                                                                     GB004748
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 644 of 700 PageID #:
                                     2261




                                                                     GB004749
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 645 of 700 PageID #:
                                     2262




                                                                     GB004750
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 646 of 700 PageID #:
                                     2263




                                                                     GB004751
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 647 of 700 PageID #:
                                     2264




                                                                     GB004752
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 648 of 700 PageID #:
                                     2265




                                                                     GB004753
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 649 of 700 PageID #:
                                     2266




                                                                     GB004754
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 650 of 700 PageID #:
                                     2267




                                                                     GB004755
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 651 of 700 PageID #:
                                     2268




                                                                     GB004756
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 652 of 700 PageID #:
                                     2269




                                                                     GB004757
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 653 of 700 PageID #:
                                     2270




                                                                     GB004758
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 654 of 700 PageID #:
                                     2271




                                                                     GB004759
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 655 of 700 PageID #:
                                     2272




                                                                     GB004760
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 656 of 700 PageID #:
                                     2273




                                                                     GB004761
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 657 of 700 PageID #:
                                     2274




                                                                     GB004762
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 658 of 700 PageID #:
                                     2275




                                                                     GB004763
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 659 of 700 PageID #:
                                     2276




                                                                     GB004764
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 660 of 700 PageID #:
                                     2277




                                                                     GB004765
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 661 of 700 PageID #:
                                     2278




                                                                     GB004766
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 662 of 700 PageID #:
                                     2279




                                                                     GB004767
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 663 of 700 PageID #:
                                     2280




                                                                     GB004768
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 664 of 700 PageID #:
                                     2281




                                                                     GB004769
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 665 of 700 PageID #:
                                     2282




                                                                     GB004770
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 666 of 700 PageID #:
                                     2283




                                                                     GB004771
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 667 of 700 PageID #:
                                     2284




                                                                     GB004772
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 668 of 700 PageID #:
                                     2285




                                                                     GB004773
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 669 of 700 PageID #:
                                     2286




                                                                     GB004774
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 670 of 700 PageID #:
                                     2287




                                                                     GB004775
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 671 of 700 PageID #:
                                     2288




                                                                     GB004776
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 672 of 700 PageID #:
                                     2289




                                                                     GB004777
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 673 of 700 PageID #:
                                     2290




                                                                     GB004778
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 674 of 700 PageID #:
                                     2291




                                                                     GB004779
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 675 of 700 PageID #:
                                     2292




                                                                     GB004780
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 676 of 700 PageID #:
                                     2293




                                                                     GB004781
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 677 of 700 PageID #:
                                     2294




                                                                     GB004782
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 678 of 700 PageID #:
                                     2295




                                                                     GB004783
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 679 of 700 PageID #:
                                     2296




                                                                     GB004784
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 680 of 700 PageID #:
                                     2297




                                                                     GB004785
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 681 of 700 PageID #:
                                     2298




                                                                     GB004786
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 682 of 700 PageID #:
                                     2299




                                                                     GB004787
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 683 of 700 PageID #:
                                     2300




                                                                     GB004788
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 684 of 700 PageID #:
                                     2301




                                                                     GB004789
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 685 of 700 PageID #:
                                     2302




                                                                     GB004790
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 686 of 700 PageID #:
                                     2303




                                                                     GB004791
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 687 of 700 PageID #:
                                     2304




                                                                     GB004792
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 688 of 700 PageID #:
                                     2305




                                                                     GB004793
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 689 of 700 PageID #:
                                     2306




                                                                     GB004794
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 690 of 700 PageID #:
                                     2307




                                                                     GB004795
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 691 of 700 PageID #:
                                     2308




                                                                     GB004796
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 692 of 700 PageID #:
                                     2309




                                                                     GB004797
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 693 of 700 PageID #:
                                     2310




                                                                     GB004798
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 694 of 700 PageID #:
                                     2311




                                                                     GB004799
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 695 of 700 PageID #:
                                     2312




                                                                     GB004800
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 696 of 700 PageID #:
                                     2313




                                                                     GB004801
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 697 of 700 PageID #:
                                     2314




                                                                     GB004802
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 698 of 700 PageID #:
                                     2315




                                                                     GB004803
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 699 of 700 PageID #:
                                     2316




                                                                     GB004804
Case 3:16-cv-00742-DJH-CHL Document 143-2 Filed 05/21/19 Page 700 of 700 PageID #:
                                     2317




                                                                     GB004805
